Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 2/8/2021 is acknowledged.
Allowable Subject Matter
Claims 1-9 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claim 1.  
Specifically, the closest prior art fails to teach or suggest a system for diagnosing COVID-19 infection, comprising: an electrochemical probe comprising three needle-shaped electrodes, the three needle-shaped electrodes configured to be inserted into a sputum sample; an electrochemical stimulator-analyzer electrically connected to the electrochemical probe; and a processing unit electrically connected to the electrochemical stimulator-analyzer, the processing unit comprising: a memory having processor-readable instructions stored therein; and a processor configured to access the memory and execute the processor-readable instructions, which, when executed by the processor configures the processor to perform a method, the method comprising: applying, utilizing the electrochemical stimulator-analyzer, a sweeping range of electrical potentials to the electrochemical probe; measuring, utilizing the electrochemical stimulator-analyzer, a set of electrical currents generated between a working electrode and a counter electrode of the three needle-shaped electrodes versus the applied sweeping range of electrical potential; receiving the set of electrical currents from the electrochemical stimulator-analyzer; measuring a level of reactive oxygen species (ROS) in the sputum sample by measuring a current peak of the set of electrical currents; and detecting a COVID-19 infection 
The closest prior art to the applicant’s claimed invention is Abdolahad et al. (Journal of Materials Science and Technology (32) (2016) 617-625.)  Abdolahad et al. teach an integrated sensor whose working electrode was covered by functionalized MWCNTs.  However, Abdolahad et al. does not teach the processing unit programmed to perform the above mentioned process steps with reference to Covid-19 detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/25/2021